Citation Nr: 1456103	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-25 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran had active service from January 1991 to June 1994 and from January 2004 to March 2005, with service in Iraq and Kuwait.  He provided testimony at a July 2014 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, and mood.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating for PTSD have been met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, DC 9411.  A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In assessing the evidence of record, the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In July 2010, the Veteran filed a claim for an increased rating.  He asserts that his PTSD symptoms, which include suicidal ideation, occasional panic attacks, irritability with episodes of violence, depression, nightmares, flashbacks, and social isolation, warrant a higher rating.   After reviewing all the lay and medical evidence of record and resolving reasonable doubt in favor of the Veteran, the evidence supports a 70 percent rating, but no higher, for the entire period on appeal.  

Specifically, PTSD has been manifested by occupational and social impairment with deficiencies in most areas due to symptoms such as occasional suicidal ideation, occasional panic attacks, impaired impulse control with episodes of violence, depressed mood, anxiety, social isolation, difficulty adapting to stressful circumstances, difficulty concentrating, and difficulty in establishing and maintaining effective relationships, which more nearly approximates the criteria for a 70 percent rating.  

For example, in a November 2010 VA examination, the Veteran reported worsening irritability and anxiety, with panic attacks occurring once or twice per month.  He stated that he avoided traveling, driving for fun, baseball games, and activities that involved crowds to prevent nervousness.  He said that he had lost contact with his friends, had stopped coaching, being a disc jockey and other hobbies, and had stopped interacting with others socially.  He reported sleeping only four to five hours per night, and stated he had gotten into verbal and physical altercations because of his irritability.  On one occasion, he punched a man because the man took his parking spot.  

He also reported that his PTSD symptoms led him to take a month off of work in the spring, during which time he stayed home.  He said that he no longer went above and beyond at work, but rather did enough to get by.  Further, he reported becoming more forgetful and said he needed to write things down.  He stated that he did not interact with his coworkers because they know he is "moody."  

He stated that he had minimal social contact, even with family, including little contact with siblings.  Although he reported a good relationship with his two children, he noticed that they go to their mother when they need help or advice.  He stated that his wife was supportive of him.  He reported feelings of depression, including passive suicidal ideation with no plan or intent.  

The examiner observed normal speech rate and prosody.  No unusual behavior was noted.  Mood was depressed and anxious, with congruent but blunted affect.  Thought content was anxious and depressed, and thought process was coherent and linear.  There was no evidence of thought or perceptual disorders.  Judgment, impulse control, and insight were deemed fair in light of his report of physical and verbal altercations and increased alcohol intake.  

The examiner assigned a GAF score of 50, representing serious symptoms commensurate with a 70 percent rating.  The examiner based this score on the presence of both moderate and serious PTSD symptoms, including panic attacks and suicidal ideation, as well as mild impairment in occupational functioning and serious impairment in social functioning, as determined by his report of limited social contacts, altercations with others, and little to no contact with friends.  

In a January 2011 letter, the Veteran's wife wrote that they slept in separate beds because he could not sleep due to nightmares.  Moreover, she said that his depression came and went, but that when he was depressed, he could not do very much, could not focus, and became upset at everything.  Further, she stated he alternated between being depressed and saying nothing, and being angry and acting aggressively.  Finally, she said that he cried out of the blue for no reason.  

In an August 2013 VA examination, the examiner noted that the Veteran had been diagnosed with bipolar since the last VA examination, but that the current examination took only his PTSD symptoms into account, as the bipolar was adequately managed by medication.  Similar symptoms were observed, including depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, and disturbances of mood and motivation.  He reported that his relationship with his wife had improved somewhat.  The examiner assigned a GAF score of 50, again reflecting serious symptoms commensurate with a 70 percent rating.  

At the July 2014 Board hearing, the Veteran testified that he did not socialize, does not go to church, and had no hobbies.  Rather, he stated he stayed at home on weekends and watched television.  He stated his relationship with his children was "so-so."  

The Board acknowledges the conflicting evidence in this case.  First, the Veteran has had the same full-time job for many years.  Although he has reported difficulties at work due to his PTSD symptoms, he has been able to maintain his job, and, indeed, the 2010 VA examiner concluded that his PTSD symptoms caused only mild occupational impairment.  

Next, many of the symptoms characteristic of the 70 percent rating category are absent.  Specifically, the evidence does not demonstrate symptomatology commensurate with obsessional rituals, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, spatial disorientation, or neglect of personal appearance and hygiene.  Moreover, the 2013 VA examiner concluded that the Veteran's PTSD symptoms caused occupational and social impairment with reduced reliability and productivity, commensurate with the currently-assigned 50 percent rating.  

However, the Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, and mood.  In this regard, the Board in particular notes the symptoms of suicidal ideation and panic attacks occurring once or twice monthly, as well as the evidence of impaired impulse control with occasional episodes of violence (physical altercations).  

In addition, the Board notes the GAF score of 50 assigned throughout the rating period on appeal, reflecting serious symptoms such as serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  In this case, the level of impairment (in particular, social impairment) reflected by a GAF score of 50 is supported by the evidence, which demonstrates that the Veteran has no friends and is very socially isolated.  Such symptoms are commensurate with a higher 70 percent rating.   In sum, the level of social impairment is, in the words of the 2010 VA examiner, "serious," which more nearly approximates a higher rating.

The Board finds that the weight of the evidence is against the assignment of a 100 percent rating because the evidence does not demonstrate total occupational and social impairment.  As noted above, the Veteran has been able to maintain his job for many years.  Moreover, despite reported difficulties in their relationship, he has been married to his wife for many years.  Finally, no symptoms commensurate with the criteria for a 100 percent rating category are present.     

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as panic attacks, losing interest in activities, altercations, forgetfulness, and moodiness, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as impairment of memory, impaired judgment, disturbances of motivation and mood, panic or depression, impaired impulse control, and difficulty adapting to stressful circumstances.  Mauerhan, 16 Vet. App. at 443.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD is more severe than is reflected by the assigned rating.  As was explained above, the criteria for an even higher rating were considered, but the now-assigned 70 percent rating is most appropriate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

Next, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  In this regard, the Board must note no indication that the issue of  TDIU has been raised by this record.  Although the Veteran has noted problems with his service-connected disability, he has maintain the same job for many years and has not contended that he is unable to work due to his service-connected disabilities (nor does the evidence of record suggest this).

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Here, the VCAA duty to notify was satisfied by a letter dated in July 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and VA examination reports.  Further, the examinations were adequate for evaluation purposes.  At both the November 2010 and August 2013 VA examinations, his history was taken, and complete psychiatric examinations and interviews were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  Therefore, he has been afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  He was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

A 70 percent rating for PTSD, but no higher, is granted for the entire rating period on appeal.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


